Case 1:16-cr-20677-TLL-PTM ECF No. 741 filed 10/30/20                 PageID.5873       Page 1 of 9




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,
v.                                                           Case No. 16-CR-20677-5
                                                             Honorable Thomas L. Ludington
JAVON MALIK PRATT,

                  Defendant.
__________________________________________/

     ORDER DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE
                          WITH PREJUDICE

        On December 21, 2016, Defendant Javon Malik Pratt pled guilty to one count of conspiracy

to possess with intent to distribute and to distribute cocaine and heroin, in violation of 21 U.S.C.

§§ 841(a)(1) and 846. ECF No. 111. He was sentenced to 70 months imprisonment. ECF No. 171

at PageID.906. Defendant is currently housed at Federal Correctional Institution, Morgantown

(“FCI Morgantown”), in Morgantown, West Virginia.

        On August 10, 2020, Defendant moved pro se for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A) based on the COVID-19 pandemic and his health condition. ECF No. 725. The

Government filed a response brief on August 31. ECF No. 727. The Government later filed

Defendant’s medical and institutional records under seal. ECF No. 729. As of October 20, 2020,

Defendant has failed to file a reply brief. For the reasons stated below, Defendant’s motion for

compassionate release will be denied.

                                                 I.

        Defendant seeks a reduction of his sentence or a transfer to home confinement pursuant to

18 U.S.C. § 3582(c)(1)(A), which provides:
Case 1:16-cr-20677-TLL-PTM ECF No. 741 filed 10/30/20                           PageID.5874          Page 2 of 9




        The court may not modify a term of imprisonment once it has been imposed
        except…upon motion of the Director of the Bureau of Prisons, or upon motion of
        the defendant after the defendant has fully exhausted all administrative rights to
        appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
        or the lapse of 30 days from the receipt of such a request by the warden of the
        defendant’s facility, whichever is earlier, may reduce the term of imprisonment…
        after considering the factors set forth in section 3553(a) to the extent that they are
        applicable, if it finds that…extraordinary and compelling reasons warrant such a
        reduction…and that such a reduction is consistent with applicable policy statements
        issued by the Sentencing Commission

18 U.S.C. § 3582(c)(1)(A).1 The statute provides three inquiries that must be addressed in

resolving Defendant’s motion for compassionate release. First, whether Defendant fully exhausted

his administrative remedies with the Bureau of Prisons (the “BOP”). Second, whether a sentence

reduction is warranted in consideration of the factors set forth in 18 U.S.C. § 3553. Finally, whether

“extraordinary and compelling reasons warrant such a reduction” and whether the reduction is

consistent with the applicable Sentencing Commission policy statements. Each inquiry will be

addressed in turn.

                                                        A.

        As explained in the statute, before a court may consider an inmate’s request for a reduced

sentence under 18 U.S.C. § 3582, the inmate must first exhaust his administrative remedies with

the BOP or wait 30 days after making such a request. The Sixth Circuit has explained that:

        By creating a compassionate-release option in the First Step Act, Congress gave
        inmates an option to seek early release on health grounds. The seriousness of
        COVID-19 and its spread in many prisons make it all the more imperative that the
        prisons have authority to process these applications fairly and with due regard for
        the seriousness of each inmate’s risk. Free-floating exceptions to the rule, available
        to anyone willing to go to federal court first, will not help that cause.




1
  To the extent Defendant seeks a transfer to home confinement, “[d]esignation of an inmate’s place of confinement,
including placement in home confinement [under section 12003(b)(2) of the CARES Act], rests within the absolute
discretion of the BOP.” United States v. Buford, No. 05-80955, 2020 WL 4040705, at *6 (E.D. Mich. July 17, 2020)
(internal quotation marks omitted). As a result, “the district court has no authority to grant relief under section
12003(b)(2).” Id.

                                                       -2-
Case 1:16-cr-20677-TLL-PTM ECF No. 741 filed 10/30/20                 PageID.5875       Page 3 of 9




United States v. Alam, 2020 WL 2845694, at *4 (6th Cir. June 2, 2020). On June 19, 2020,

Defendant sent a written request for compassionate release to Warden F. J. Bowers. ECF No. 725

at PageID.5498. Defendant’s request was denied on July 7, 2020. Id. Accordingly, Defendant has

exhausted his administrative remedies with the BOP.

                                                 B.

       The next consideration is whether the sentence reduction is warranted under the factors of

18 U.S.C. § 3553(a). They are as follows:

       (1) the nature and circumstances of the offense and the history and characteristics of the
       defendant;
       (2) the need for the sentence imposed--
               (A) to reflect the seriousness of the offense, to promote respect for the law, and to
               provide just punishment for the offense;
               (B) to afford adequate deterrence to criminal conduct;
               (C) to protect the public from further crimes of the defendant; and
               (D) to provide the defendant with needed educational or vocational training,
               medical care, or other correctional treatment in the most effective manner;
       (3) the kinds of sentences available;
       (4) the kinds of sentence and the sentencing range established for--
               (A) the applicable category of offense committed by the applicable category of
               defendant as set forth in the guidelines…
        (5) any pertinent policy statement…
        (6) the need to avoid unwarranted sentence disparities among defendants with similar
       records who have been found guilty of similar conduct; and
       (7) the need to provide restitution to any victims of the offense.


18 U.S.C. § 3553(a). Defendant’s underlying offense is for one count of conspiracy to possess with

intent to distribute and to distribute cocaine and heroin, in violation of 21 U.S.C. §§ 841(a)(1) and

846. Drug-related offenses are serious, and Defendant’s drug-related offense is no different.


                                                 -3-
Case 1:16-cr-20677-TLL-PTM ECF No. 741 filed 10/30/20                 PageID.5876      Page 4 of 9




Defendant’s conviction stems from his role in a gang-related conspiracy to distribute cocaine and

heroin throughout the Saginaw, Michigan area. The seriousness of the offense and the necessity of

deterrence undermine the notion that Defendant should be released while a substantial portion of

his 70-month sentence remains. Furthermore, as explained in Section I.C.2. below, the underlying

offense and Defendant’s institutional record indicate that his early release might endanger the

community. Accordingly, under the 18 U.S.C. § 3553 factors, Defendant is not entitled to a

sentence reduction.

                                                C.

       The next inquiries to be resolved in addressing Defendant’s motion for compassionate

release are whether “extraordinary and compelling reasons warrant such a reduction” and whether

“such a reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” The Sentencing Commission promulgates the United State Sentencing Guidelines

(“U.S.S.G.”). The applicable policy statement is found in U.S.S.G. § 1B1.13, which provides:

       Upon motion of the Director of the Bureau of Prisons under 18 U.S.C. §
       3582(c)(1)(A), the court may reduce a term of imprisonment…if, after considering
       the factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,
       the court determines that--

               (1)(A) Extraordinary and compelling reasons warrant the reduction;…

               (2) The defendant is not a danger to the safety of any other person or to the
               community, as provided in 18 U.S.C. § 3142(g); and

               (3) The reduction is consistent with this policy statement.

U.S.S.G. § 1B1.13. Defendant has failed to demonstrate both an extraordinary and compelling

reason for release and that he would not pose a danger to others or the community if released.




                                               -4-
Case 1:16-cr-20677-TLL-PTM ECF No. 741 filed 10/30/20                   PageID.5877      Page 5 of 9




                                                   1.

       The commentary of the policy statement provides additional guidance about which

circumstances qualify as extraordinary and compelling reasons. It provides:

       [E]xtraordinary and compelling reasons exist under any of the circumstances set
       forth below:

       (A) Medical Condition of the Defendant.--

           (i) The defendant is suffering from a terminal illness (i.e., a serious and
           advanced illness with an end of life trajectory). A specific prognosis of life
           expectancy (i.e., a probability of death within a specific time period) is not
           required. Examples include metastatic solid-tumor cancer, amyotrophic lateral
           sclerosis (ALS), end-stage organ disease, and advanced dementia.

           (ii) The defendant is--

                  (I) suffering from a serious physical or medical condition,

                  (II) suffering from a serious functional or cognitive impairment, or

                  (III) experiencing deteriorating physical or mental health because of the
                  aging process,

       that substantially diminishes the ability of the defendant to provide self-care within
       the environment of a correctional facility and from which he or she is not expected
       to recover.

       (B) Age of the Defendant.--The defendant (i) is at least 65 years old; (ii) is
           experiencing a serious deterioration in physical or mental health because of the
           aging process; and (iii) has served at least 10 years or 75 percent of his or her
           term of imprisonment, whichever is less.

       (C) Family Circumstances.--

           (i)        The death or incapacitation of the caregiver of the defendant’s minor
                      child or minor children.

           (ii)       The incapacitation of the defendant's spouse or registered partner when
                      the defendant would be the only available caregiver for the spouse or
                      registered partner.

       (D) Other Reasons.--As determined by the Director of the Bureau of Prisons, there
           exists in the defendant's case an extraordinary and compelling reason other

                                                  -5-
Case 1:16-cr-20677-TLL-PTM ECF No. 741 filed 10/30/20                   PageID.5878       Page 6 of 9




            than, or in combination with, the reasons described in subdivisions (A) through
            (C).

U.S.S.G. § 1B1.13. Defendant is a 23-year-old male who suffers from asthma. ECF No. 729-3 at

PageID.5595. Defendant argues that the threat of COVID-19 in prisons, coupled with his particular

vulnerability as an asthmatic, constitutes an extraordinary and compelling reason for release. ECF

No. 725 at PageID.5492–95. Defendant’s argument is unpersuasive.

       Subsection (A) requires that Defendant suffer from either a “terminal illness” or a “serious

physical or medical condition” that “substantially diminishes” his ability to provide self-care

within the custodial environment. U.S.S.G. § 1B1.13. Contrary to Defendant’s suggestion, the

“mere existence of COVID-19 in society and the possibility that it may spread to a particular prison

alone cannot independently justify compassionate release, especially considering BOP’s statutory

role, and its extensive and professional efforts to curtail the virus's spread.” United States v. Raia,

954 F.3d 594, 597 (3d Cir. 2020).

       Similarly, Defendant’s asthma, even in combination with the risk of COVID-19, does not

qualify as a “terminal illness” or “serious physical or medical condition.” While asthma is

undoubtedly a risk factor for COVID-19, BOP medical records show that Defendant’s asthma is

“stable” and “controlled,” with “mostly exercise induced symptoms.” ECF No. 729-2 at Page

ID.5532; ECF No. 729-3 at PageID.5595. His asthma is also managed by an albuterol inhaler. Id.

at PageID.5596. “Without satisfactory evidence that Defendant's asthma is moderate to severe, and

without additional risk factors, the Court cannot conclude that Defendant's conditions of

confinement currently expose him to a risk of a dire outcome from COVID-19.” United States v.

Brown, No. 19-20202, 2020 WL 2812776, at *4 (E.D. Mich. May 29, 2020).

       Defendant also criticizes FCI Morgantown’s handling of the pandemic. ECF No. 725 at

PageID.5493–94. Of course, every BOP facility should adhere to CDC guidelines when possible

                                                 -6-
Case 1:16-cr-20677-TLL-PTM ECF No. 741 filed 10/30/20                 PageID.5879      Page 7 of 9




to ensure the safety of inmates and staff. Without minimizing Defendant’s concerns, however, FCI

Morgantown is currently reporting only one active COVID-19 infection. COVID-19, Bureau of

Prisons, https://www.bop.gov/coronavirus/ [https://perma.cc/NQP8-W8A5] (last visited Oct. 29,

2020). Additionally, Defendant has not alleged that FCI Morgantown has rendered inadequate

medical care previously. Defendant has, at most, alleged a generalized risk of developing serious

COVID-19 symptoms, which is insufficient for compassionate release. United States v. Peaks, No.

16-20460, 2020 WL 2214231, at *2 (E.D. Mich. May 7, 2020) (“[A] generalized risk of contracting

COVID-19 and potentially developing the more severe symptoms is not akin to the type of

‘extraordinary and compelling reasons’ justifying compassionate release.”). Accordingly,

Defendant’s circumstance does not satisfy subsection (A).

        The other subsections provided in the policy statement commentary are clearly

inapplicable. Defendant’s situation does not qualify as “extraordinary and compelling” under

subsection (B) of the policy statement commentary because he is only 23 years old. Additionally,

he does not qualify under subsection (C) because has not alleged the death or incapacitation of a

spouse or caregiver of his minor children. Accordingly, Defendant has failed to demonstrate an

extraordinary and compelling reason for release.

                                                 2.

        The policy statement further directs the Court to consider the factors in 18 U.S.C. § 3142

in determining whether the defendant would be a danger to others or the community. The § 3142

factors are:

        (1) the nature and circumstances of the offense charged, including whether the
        offense is a crime of violence, a violation of section 1591, a Federal crime of
        terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
        or destructive device;
        (2) the weight of the evidence against the person;


                                               -7-
Case 1:16-cr-20677-TLL-PTM ECF No. 741 filed 10/30/20                   PageID.5880   Page 8 of 9




       (3) the history and characteristics of the person, including--
               (A) the person’s character, physical and mental condition, family ties,
               employment, financial resources, length of residence in the community,
               community ties, past conduct, history relating to drug or alcohol abuse,
               criminal history, and record concerning appearance at court proceedings;
               and
               (B) whether, at the time of the current offense or arrest, the person was on
               probation, on parole, or on other release pending trial, sentencing, appeal,
               or completion of sentence for an offense under Federal, State, or local law;
               and
       (4) the nature and seriousness of the danger to any person or the community that
       would be posed by the person’s release…
18 U.S.C. § 3142(g). These factors support the conclusion that Defendant would be a danger to

others or the community if released. “The concern about safety is to be given a broader

construction than the mere danger of physical violence. Safety of the community refers to the

danger that the defendant might engage in criminal activity to the detriment of the community.”

United States v. Cook, 880 F.2d 1158, 1161 (10th Cir. 1989) (internal quotation marks omitted).

“[D]rug trafficking is a serious offense that, in itself, poses a danger to the community.” United

States v. Stone, 608 F.3d 939, 947 (6th Cir. 2010).

       Defendant’s underlying conviction stems from his involvement in a drug trafficking

conspiracy operated by the “Sunnyside Gang,” a street gang in Saginaw, Michigan. The conspiracy

was responsible for distributing substantial quantities of cocaine and heroin in and around

Saginaw. The drugs were sometimes laced with fentanyl, a potent synthetic opioid that has

contributed to the increasing number of opioid-related overdose deaths. Fentanyl, CDC,

https://www.cdc.gov/drugoverdose/opioids/fentanyl.html       [https://perma.cc/SD57-KJ9D]     (last

visited Oct. 29, 2020). Defendant was a street-level distributor and made roughly $800 per week

selling cocaine and heroin. Defendant’s involvement in a serious drug operation raises concerns

that his early release would lead to further criminal activity. These concerns are strengthened by


                                               -8-
Case 1:16-cr-20677-TLL-PTM ECF No. 741 filed 10/30/20                                        PageID.5881   Page 9 of 9




Defendant’s history of drug addiction and his unsuccessful discharge from RDAP (Residential

Drug Abuse Program).2 ECF No. 729-1 at PageID.5530–31. Moreover, Defendant’s reentry

plan—to return to Saginaw and reside with family—proposes essentially identical living

conditions to those that preceded his involvement with the Sunnyside Gang. ECF No. 725 at

PageID.5496, 5500. Accordingly, Defendant has failed to show that his early release would not

pose a danger to others or the community.

                                                              II.

        Accordingly, it is ORDERED that Defendant Javon Malik Pratt’s Motion for

Compassionate Release, ECF No. 725, is DENIED WITH PREJUDICE.



                 Dated: October 30, 2020                                        s/Thomas L. Ludington
                                                                                THOMAS L. LUDINGTON
                                                                                United States District Judge


                                                    PROOF OF SERVICE

                            The undersigned certifies that a copy of the foregoing order was served
                            upon each attorney of record herein by electronic means and to Javon
                            Malik Pratt #54967-039, MORGANTOWN FEDERAL
                            CORRECTIONAL INSTITUTION, Inmate Mail/Parcels, P.O. BOX
                            1000, MORGANTOWN, WV 26507 by first class U.S. mail on October
                            30, 2020.

                                                             s/Kelly Winslow
                                                             KELLY WINSLOW, Case Manager




2
  According to his psychological provider, Defendant was discharged from RDAP, despite 10 months of prior
programming, for repeated instances of “dishonesty, evasion of responsibility, and unwillingness to engage peers.”
ECF No. 729-1 at PageID.5531.

                                                            -9-
